Exhibit 10.1

 

 

AMENDMENT NO. 6

TO

CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS, dated as of
November 15, 2019 (this “Agreement”), is entered into by and between PACIFIC
ETHANOL PEKIN, LLC, a limited liability company organized and existing under the
laws of Delaware (“Company”), COMPEER FINANCIAL, PCA, a federally-chartered
instrumentality of the United States, successor by merger to 1st Farm Credit
Services, PCA (“Lender”), and COBANK, ACB, a federally-chartered instrumentality
of the United States (“Agent”). Capitalized terms not defined herein shall have
the meanings set forth in the Credit Agreement.

 

BACKGROUND:

 

WHEREAS, the Company, Lender and Agent have entered into that certain Credit
Agreement dated as of December 15, 2016 (as amended, restated, modified or
otherwise supplemented from time to time, collectively the “Credit Agreement”)
and the other Loan Documents;

 

WHEREAS, the Company has requested that, as of the Effective Date, the Credit
Agreement and certain other Loan Documents be amended as herein provided; and

 

WHEREAS, Agent and Lender are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

 

ARTICLE 1 Definitions.

 

1.1 Certain Definitions. The following terms when used in this Agreement shall
have the following meanings:

 

“Agent” is defined in the preamble to this Agreement.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Credit Agreement” is defined in the first recital to this Agreement.

 

“Deferral Period” means that period of time commencing on the Effective Date and
terminating on the Deferral Period Termination Date.

 

“Deferral Period Termination Date” means that date which is the earliest of (a)
11:59 p.m. (Mountain time) on December 15, 2019, (b) the occurrence of a
Deferral Period Termination Event, or (c) the occurrence of an Event of Default
under the Loan Documents (excluding therefrom, however, the Excluded Events, the
occurrence of which, whether prior to or during the Deferral Period, shall not
constitute an Event of Default during the Deferral Period).”

 

“Deferral Period Termination Event” means the occurrence of any of the
following: (a) the breach of any covenant, representation and warranty contained
in Article 3 of this Agreement, or (b) the termination or expiration of any
forbearance arrangement, payment date extension, maturity date extension, or
other temporary financial accommodation now or hereafter provided under or in
connection with the Wells Fargo Loan Documents or the Senior Notes Documents.”

 



 

 

 

“Effective Date” is defined in Article 5.

 

“Excluded Events” means those matters identified in Section 2.1 below.

 

“Lender” is defined in the preamble to this Agreement.

 

“Loan Parties” means, collectively, the Company and PEC.

 

“PAL” means Pacific Aurora, LLC, a Delaware limited liability company.

 

“PEC” means Pacific Ethanol Central, LLC, a Delaware limited liability company.

 

“Senior Notes Documents” means (a) the Note Purchase Agreement dated as of
December 12, 2016, executed by Pacific Ethanol, Inc. and those investors
signatory thereto, (b) the Note Purchase Agreement dated as of June 26, 2017,
executed by Pacific Ethanol, Inc. and those investors signatory thereto, and (c)
each of the other agreements, documents, and instruments executed from time to
time in connection with (a) and (b) above, each as may be amended, supplemented,
restated, or otherwise modified from time to time.

 

“Wells Fargo Loan Documents” means (a) the Second Amended and Restated Credit
Agreement dated August 2, 2017, by and between Kinergy Marketing LLC, Pacific
Ag. Products, LLC, Wells Fargo Bank, N.A., and the other Lender parties thereto,
(b) the Second Amended and Restated Guarantee dated August 2, 2017, executed by
Pacific Ethanol, Inc. in favor of Wells Fargo Bank, N.A., and (c) each of the
other agreements, documents, and instruments executed from time to time in
connection with (a) and (b) above, each as may be amended, supplemented,
restated, or otherwise modified from time to time.

 

1.2 Other Definitions. Unless otherwise defined or the context otherwise
requires, terms used herein (including in the preamble and recitals hereto) have
the meanings provided for in the Credit Agreement.

 

ARTICLE 2 Waivers; Deferral Period

 

2.1 Agent and Lender hereby agree:

 

(a)pending receipt of the PEC Contribution Amount, to temporarily waive the
Company’s obligation to comply with (i) the covenants contained in Section 8.1
of the Credit Agreement for the periods ending December 31, 2018 and January 31,
2019, (ii) the covenant contained in Section 8.2 of the Credit Agreement for the
period ending December 31, 2018, (iii) the covenants contained in Section 6.1(f)
of the Credit Agreement for periods ending June 30, 2019, July 31, 2019, and
August 30, 2019, (iv) the covenants contained in Section 6.1(g) of the Credit
Agreement for the weeks of October 11, 2019 and October 18, 2019; and (v) the
covenants contained in Section 6.1(h)(ii) of the Credit Agreement for the June
30, 2019 reporting period;

 

(b)pending receipt of the PEC Contribution Amount, to temporarily waive any
Event of Default which could otherwise be declared prior to the occurrence of
the Deferral Period Termination Date as the result of any failure of the Company
to collect any account receivable from any Affiliate of the Company within ten
(10) Business Days after such account receivable arises; and

 

(c)to defer until the occurrence of the Deferral Period Termination Date certain
principal payments as provided in Section 2.1(c) of the Credit Agreement
(described below).

 

2.2 If the Company (a) receives payment in full of the PEC Contribution Amount
from PEC prior to the occurrence of the Deferral Period Termination Date, and
(b) delivers the PEC Contribution Amount Certificate to Agent within two (2)
Business Days after receipt of the PEC Contribution Amount (but in no event
later than the Deferral Period Termination Date), then (x) the temporary waivers
set forth in Sections 2.1(a) and (b) above shall become permanent waivers, and
(y) Agent and Lender shall waive compliance with the covenant contained in
Section 8.2 of the Credit Agreement for the period ending December 31, 2019.
Otherwise, the temporary waivers set forth in Sections 2.1(a) and (b) above
shall immediately and automatically expire upon the occurrence of the Deferral
Period Termination Date without the need for any notice to the Company or any
further action by Agent or Lender.

 



2

 

 

2.3 At all times prior to the occurrence of the Deferral Period Termination
Date, Agent agrees not to exercise any rights or remedies granted under the Loan
Documents or at law solely on account of any of the matters temporarily waived
or otherwise deferred pursuant to Section 2.1 above.

 

2.4 Subject only to satisfaction of the Compliance Conditions, immediately upon
(and at all times after) the occurrence of the Deferral Period Termination Date,
Agent and the Lending Parties shall have the full right and power to exercise
all rights and remedies granted under the Loan Documents and at law on account
of the occurrence and continuance of an Event of Default, including with respect
to those matters which were temporarily waived or otherwise deferred pursuant to
Section 2.1 above.

 

2.5 In the event that, prior to the Deferral Period Termination Date, the
conditions set forth in clauses (a) and (b) of Section 2.2 above are satisfied
and the deferred payments have been made as provided in Section 2.1(c) of the
Credit Agreement (the “Compliance Conditions”), then, so long as no other Event
of Default has occurred and is then continuing (excluding those arising out of
an Excluded Event), the Company shall be deemed in compliance with the Loan
Documents (the date prior to the Deferral Period Termination Date upon which all
of the foregoing occur being the “Compliance Date”).

 

ARTICLE 3 Amendments.

 

Effective on (and subject to the occurrence of) the Effective Date, the Credit
Agreement is amended as follows:

 

3.1 Amendment to Section 2.1(c) of the Credit Agreement. Section 2.1(c) of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

(c) Deferred Principal Payments. Payment of the principal installments payable
under the Term Note on February 20, 2019, May 20, 2019, and November 20, 2019
shall be deferred to (and shall be immediately due and payable upon) the
Deferral Period Termination Date. All other principal installments payable under
the Term Note prior to the occurrence of the Deferral Period Termination Date
(including, without limitation, the principal installment payable on August 20,
2019) shall remain due and payable upon their respective payment dates.

 

3.2 Amendment to Section 6.1(e) of the Credit Agreement. Section 6.1(e) of the
Credit Agreement is hereby amended by adding a new Section 6.1(e)(viii) as
follows:

 

(viii) Defaults Notices. The Company shall promptly notify Agent of any
breaches, defaults, or events of default specified in Section 9.1(e) and shall
deliver to the Agent copies of all demands, notices, and other communications
related to any such breaches, defaults, or events of default promptly after the
Company’s receipt thereof.

 

3.3 Amendment to Section 6.1(h)(ii) of the Credit Agreement. Section 6.1(h)(ii)
of the Credit Agreement is hereby amended in its entirety to read as follows:

 

(ii) From and after the date of the Sixth Amendment and continuing at all times
thereafter until the termination of the PEC Pledge Agreement, the Company shall
provide written reports (not less than weekly) to Agent regarding the status of
any potential strategic initiatives involving PAL, including: (a) the marketing
and sale (or other disposition) of the assets of PAL, (b) the marketing and sale
(or other disposition) of the membership interests in PAL, (c) a
recapitalization or restructuring of the indebtedness, liabilities, and/or
obligations of PAL, or (d) a merger or consolidation of PAL with another entity.
The written report shall detail the proposed timeline for the completion of any
such strategic initiatives. The Company shall also provide to Agent copies of
all proposals (including indications of interest, letters of intent, and written
offers) and other materials (including marketing materials) related to any such
strategic initiatives promptly upon such proposals and materials becoming
available to the Company.

 



3

 

 

3.4 Amendment to Section 6.1 of the Credit Agreement. Section 6.1 of the Credit
Agreement is hereby amended by adding new Sections 6.1(i) and (j) as follows:

 

(i) Financial Accommodation Agreements. Promptly upon their becoming available
to the Company, copies of all agreements containing forbearance arrangements,
extensions of payment dates and/or maturity dates, or other temporary financial
accommodations provided in connection with the Wells Fargo Loan Documents or the
Senior Note Documents.

 

(j) Financial Reporting for PEC and PAL. Promptly upon their becoming available
to the Company, copies of any financial statements, financial
projections/forecasts, sale reports, and other financial documents and
information for either PEC or PAL (other than documents filed by Pacific
Ethanol, Inc. that are publicly available on EDGAR).

 

3.5 Amendment to Section 9.1(e) of the Credit Agreement. Section 9.1(e) of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

(e) Defaults in Indebtedness to Other Lenders. A breach, default, or event of
default shall occur at any time (i) under the Wells Fargo Loan Documents, (ii)
under the Senior Notes Documents, or (iii) under the terms of any other
Indebtedness under which the Company or any Subsidiary of the Company may be
obligated (including as a borrower or guarantor) in an aggregate principal
amount of $250,000 or more, and such breach, default, or event of default either
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration, or otherwise) or permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
exercised or waived) or the termination of any commitment to lend or any
forbearance or other accommodation.

 

3.6 Amendments to Annex A to Credit Agreement.

 

(a) Annex A to the Credit Agreement is hereby amended by amending the following
definitions in their entirety to read as follows:

 

“Deferral Period Termination Date” has the meaning set forth in the Sixth
Amendment.

 

“Loan Documents” means this Agreement, each Note, the Environmental Indemnity
and Reimbursement Agreement, each Interest Rate Hedge, the PEC Guaranty, the PEC
Pledge Agreement, the PEC Security Agreement, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, and each other agreement, guaranty, security
agreement, pledge, mortgage, deed of trust, instrument, agreement, certificate,
application, invoice and document executed or delivered in connection herewith
or therewith, each as amended or as amended and restated from time to time.

 

(b) Annex A to the Credit Agreement is hereby amended by adding the following
definitions as new definitions:

 

“Senior Notes Documents” has the meaning set forth in the Sixth Amendment.

 

“Sixth Amendment” means Amendment No. 6 to Credit Agreement and Other Loan
Documents dated November [●], 2019, executed by the Company, Agent, and Lender

 

“Wells Fargo Loan Documents” has the meaning set forth in the Sixth Amendment.

 



4

 

 

ARTICLE 4 Representations and Warranties; Acknowledgments.

 

4.1 In order to induce Agent and Lender to grant the deferrals provided for in
Article 2 and make the amendments provided for in Article 3, the Company hereby
represents and warrants to Agent and the Lending Parties as of the Effective
Date that:

 

(a) The recitals set forth above are true, complete, accurate, and correct in
all material respects (unless qualified by materiality, in which case they shall
be true and correct in all respects) and are part of this Agreement, and such
recitals are incorporated herein by this reference;

 

(b) Except with respect to any representations and warranties related to the
Excluded Events, all representations and warranties made and given by the Loan
Parties in the Loan Documents are true, complete, accurate, and correct in all
material respects (unless qualified by materiality, in which case they shall be
true and correct in all respects), as if given on the Effective Date (or, as to
representations and warranties that specifically refer to an earlier date, as of
such earlier date) after giving effect to this Agreement;

 

(c) The Loan Parties have no claims, offsets, rights of recoupment,
counterclaims, or defenses (other than payment) with respect to: (a) the payment
of any amount due under the Loans and the Loan Documents; (b) the performance of
the Loan Parties’ obligations under the Loan Documents; or (c) the liability of
the Loan Parties under the Loan Documents;

 

(d) Agent and the Lending Parties: (i) have not breached any duty to the Loan
Parties in connection with the Loans or the Loan Documents; and (ii) have fully
performed all obligations they may have had or now have to the Loan Parties;

 

(e) The Loan Parties have had the assistance of independent counsel of their own
choice, or have had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of this Agreement. Before
execution of this Agreement, the Loan Parties have had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of this Agreement;

 

(f) The Loan Parties are not acting in reliance on any representation,
understanding, or agreement from or with Agent or the Lending Parties not
expressly set forth herein. The Loan Parties acknowledge that none of Agent or
the Lending Parties has made any representation with respect to the subject of
this Agreement except as expressly set forth herein. The Company has executed
this Agreement as its free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any Person;

 

(g) All interest or other fees or charges which have been imposed, accrued or
collected by Agent under the Loan Documents or in connection with the Loans
through the date of this Agreement, and the method of computing the same, were
and are proper and agreed to by the Loan Parties, and were properly computed and
collected;

 

(h) This Agreement is not intended by the parties to be a novation of the Loan
Documents and, except as expressly waived, deferred or otherwise modified
herein, all terms, conditions, rights, and obligations as set out in the Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed;

 

(i) Notwithstanding anything to the contrary in this Agreement, except as
waived, deferred or modified herein, the Loan Documents are in full force and
effect in accordance with their respective terms, remain legal, valid and
binding obligations of the Loan Parties that are enforceable in accordance with
their respective terms, have not been modified or amended (except in written
amendments executed by the parties), and are hereby reaffirmed and ratified by
the Loan Parties;

 



5

 

 

(j) All information provided by the Loan Parties (or any of its agents or
representatives) to Agent or the Lending Parties prior to the Effective Date is
true, correct and complete in all material respects as of the date provided and
does not contain any untrue statements of fact or omit to state a fact necessary
to make the statements made not misleading in any material respect;

 

(k) All financial statements delivered by the Loan Parties (or any of its agents
or representatives) to Agent or the Lending Parties prior to the Effective Date
are true and correct in all material respects and fairly present the financial
condition of the Loan Parties;

 

(l) As of the Effective Date, the Company has delivered to Agent all statements,
notices, certificates, projections, updates, and other information required
under Article 6 of the Credit Agreement;

 

(m) The execution and delivery of this Agreement and the performance by the
Company of its obligations hereunder are within the corporate or company powers
and authority of the Company, have been duly authorized by all necessary
corporate action, and do not and will not contravene or conflict with the
charter or by-laws of the Company;

 

(n) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, covenants, and conditions; and

 

(o) After giving effect to this Agreement, no Default or Event of Default (other
than related to any Excluded Event) has occurred and is continuing.

 

4.2 In order to induce Agent and Lender to grant the deferrals provided for in
Article 2 and make the amendments provided for in Article 3, the Company hereby
represents and warrants to Agent and the Lending Parties that (a) as of the
Effective Date, the Accounts Receivable Amount is not greater than $18,000,000,
and (b) at no time during the Deferral Period will the Accounts Receivable
Amount exceed $18,000,000.

 

4.3 In order to induce Agent and Lender to grant the deferrals provided for in
Article 2 and make the amendments provided for in Article 3, the Company hereby
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents as modified herein and hereby agrees, acknowledges and
reaffirms that (a) the Loan Documents as modified herein constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, covenants, and conditions, (b) the
Company remains unconditionally liable to Agent and the Lending Parties in
accordance with the respective terms, covenants, and conditions set forth in the
Loan Documents as modified herein, (c) Agent and Lender have valid, duly
perfected, fully enforceable Liens on the Collateral, (d) all Liens heretofore
granted to Agent and Lender in the Collateral continue in full force and effect
and secure the Obligations, (e) the Company shall execute and deliver to Agent
and the Lending Parties any and all agreements and other documentation and to
take any and all actions reasonably requested by Agent and the Lending Parties
at any time to assure the perfection, protection, priority, and enforcement of
Agent’s and Lender’s rights under the Loan Documents (including this Agreement)
with respect to all such Liens (but without any increase to the obligations or
liabilities of the Company under the Loan Documents), and (f) as of November 13,
2019, the amount of the Obligations owing under the Loan Documents (exclusive of
attorneys’ fees and other fees, expenses, advances, and costs) totaled
$72,086,856,12, consisting of (i) unpaid principal of $39,500,000.00 and
accrued, unpaid interest of $324,207.23 on the Term Loan, and (ii) unpaid
principal of $32,000,000.00 and accrued, unpaid interest of $262,648.89 on the
Revolving Term Loan.

 



6

 

 

ARTICLE 5 Conditions to Effectiveness.

 

This Agreement shall become effective on such date (the “Effective Date”) when
each of the following conditions has been satisfied:

 

5.1 Representations and Warranties. All covenants, representations and
warranties made by the Company pursuant to Article 4 shall be true and correct.

 

5.2 Guarantor Acknowledgment. Agent shall have received an Acknowledgment and
Agreement of Guarantor, duly executed by PEC.

 

5.3 PEC Agreement. Agent and PEC shall have executed an agreement (in form and
substance acceptable to Agent) pursuant to which PEC shall agree, so long as the
PEC Guaranty remains in effect, to obtain Agent’s prior written approval for
each of the following actions: (a) PEC’s approval of any amendments to the
operating agreement for PAL; (b) PEC’s approval of any agreements that affect
PEC’s rights with respect to PAL; (c) PEC’s approval of any pledge or
securitization of the assets of PAL; (d) PEC’s approval of any sale of the
assets of PAL; (e) PEC’s approval of any merger or consolidation of PAL; (f)
PEC’s sale or transfer of its membership interests in PAL; (g) PEC’s approval of
any distribution of assets or property by PAL except as provided in the
operating agreement for PAL; and (h) PEC’s distribution of any assets or
property received from PAL to any party other than Agent.

 

5.4 Updated Schedules. Agent shall have received updated schedules to the Credit
Agreement in accordance with Section 6.11 of the Credit Agreement.

 

5.5 Insurance Certificates. Agent shall have received current insurance
certificates for all insurance policies maintained by the Company.

 

5.6 Lien Searches. Agent shall have received current searches of appropriate
filing offices in each jurisdiction in which each Loan Party is organized or
maintains its principal executive office showing that no state or federal tax
Liens have been filed and remain in effect against such Loan Party, and that no
financing statements or other notifications or filings have been filed and
remain in effect against such Loan Party (other than Permitted Liens).

 

5.7 Good Standing. Agent shall have received a certificate of existence for each
Loan Party from the secretary of state (or the appropriate official) of the
state of formation of such Loan Party, dated not more than 30 days prior to the
date hereof.

 

5.8 Other Requests. Agent shall have received such other certificates,
instruments, documents, agreements, information and reports as may be requested
by Agent, in form and substance acceptable to Agent.

 

5.9 Reimbursement of Fees/Expenses. The Company shall have paid all
out-of-pocket fees and expenses of Agent and the Lending Parties (including
legal, advisory, and audit fees) that accrued in relation to the Loan Documents,
including, without limitation, all out-of-pocket fees and expenses incurred in
connection with the preparation, drafting, negotiation, implementation of this
Agreement.

 

5.10 Amendment Fee. Agent shall have received a non-refundable amendment fee of
$10,000.

 

5.11 Required Consents, etc. The Company shall have delivered to Agent all
consents, authorizations and amendments determined by Agent to be necessary to
ensure the enforceability of the Loan Documents, including a certificate of the
secretary or other appropriate officer of each Loan Party certifying (i) that
the execution, delivery and performance of this Agreement, the Credit Agreement
as amended hereby and the other Loan Documents have been duly approved by all
necessary action of the governing board of such Loan Party, and attaching true
and correct copies of the applicable resolutions granting such approval; (ii)
that the organizational document of such Loan Party, which were certified and
delivered to the Agent pursuant to the most recent certificate of secretary or
other appropriate officer of such Loan Party, continue in full force and effect
and have not been amended or otherwise modified except as set forth in the
certificate to be delivered as of the date hereof; and (iii) that the officers
and agents of such Loan Party who have been certified to the Agent, pursuant to
the most recent certificate of secretary or other appropriate officer given by
such Loan Party, as being authorized to sign and to act on behalf of such Loan
Party continue to be so authorized or setting forth the sample signatures of
each of the officers and agents of such Loan Party authorized as of the date
hereof to execute and deliver this Agreement, the other Loan Documents and all
other documents, agreements and certificates on behalf of such Loan Party.

 

Upon the delivery by Agent of a fully executed copy of this Agreement to the
Company, the conditions set forth above shall be deemed satisfied and the
Effective Date shall be deemed to have occurred as of the date so delivered.

 



7

 

 

ARTICLE 6 Release.

 

As a material part of the consideration for Agent and Lender entering into this
Agreement, the Company agrees as follows (the “Release Provision”)

 

6.1 The Company hereby releases and forever discharges Agent and the Lending
Parties and each such parties’ respective predecessors, successors, assigns,
participants, officers, managers, directors, shareholders, employees, agents,
advisors, attorneys, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Released
Group”), jointly and severally, from any and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether presently possessed or possessed in the future, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted, and
including whether arising from the negligence (but not the gross negligence or
willful misconduct) of any of the Released Group, which the Company may have or
claim to have against any of the Released Group, in each case only to the extent
arising or accruing prior to and including the Effective Date.

 

6.2 The Company agrees not to sue any of the Released Group or in any way assist
any other person or entity in suing any of the Released Group with respect to
any claim released herein. This Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

 

6.3 The Company is the sole owner of the claims released by the Release
Provision, and the Company has not heretofore conveyed or assigned any interest
in any such claims to any other person or entity. The Company understands that
the Release Provision was a material consideration in the agreement of Agent and
Lender to enter into this Agreement.

 

6.4 It is the express intent of the Company that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Released Group so as to foreclose forever the assertion by the Company of
any claims released hereby against any of the Released Group. If any term,
provision, covenant, or condition of the Release Provision is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, the remainder
of the provisions shall remain in full force and effect.

 

ARTICLE 7 Miscellaneous.

 

7.1 Loan Document Pursuant to Credit Agreement. This Agreement is a Loan
Document executed pursuant to the Credit Agreement. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants and conditions
contained in the Credit Agreement and each other Loan Document shall remain
unamended and otherwise unmodified and in full force and effect.

 

7.2 Limitation of Amendments. The temporary waivers and deferrals granted in
Article 2 and the amendments provided in Article 3 shall be limited precisely as
provided for therein and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Credit
Agreement or any term or provision of any other Loan Document or of any
transaction or further or future action on the part of the Loan Parties which
would require the consent of Agent or the Lending Parties under the Credit
Agreement or any other Loan Document.

 

7.3 Collateral. To the extent any Collateral is personal property, the Loan
Parties hereby renounce and waive all rights that are waivable under Article 9
of the Uniform Commercial Code (the “UCC”) of any jurisdiction in which any
Collateral may now or hereafter be located. The Loan Parties also hereby
acknowledge and agree that a public sale shall constitute a commercially
reasonable manner for the disposition of the Collateral.

 

7.4 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

7.5 Incorporation of Credit Agreement Provisions. The provisions of Article 11
of the Credit Agreement shall apply to this Agreement, mutatis mutandis.

 

[Signature Pages Follow]

8

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  COMPANY:       PACIFIC ETHANOL PEKIN, LLC       By: /s/ Bryon T. McGregor  
Name:  Bryon T. McGregor   Title: Chief Financial Officer

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  LENDER:       COMPEER FINANCIAL, PCA       By: /s/ Kevin Buente   Name: Kevin
Buente   Title: Principal Credit Officer

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  COBANK, ACB       By: /s/ Janet Downs   Name:  Janet Downs   Title: Vice
President

 

 



 

